Citation Nr: 1341613	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids. 

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from May 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and New Orleans, Louisiana, respectively.  The Veteran's claims file is in the jurisdiction of the New Orleans RO. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Board video-conference hearing in February 2011.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in June 2011, at which time the Board remanded the issues noted on the title page for additional development.  The case now returns for further appellate review.     

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals VA outpatient treatment records dated from October 2011 through September 2012, which were considered by the agency of original jurisdiction (AOJ) in the September 2012 supplemental statement of the case, and the Veteran's representative's October 2013 Appellant's Post-Remand Brief.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the Veteran's initial rating claim, his service-connected hemorrhoids are rated as zero percent disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum schedular evaluation, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The Veteran has been afforded two separate VA examinations for his hemorrhoids, one in November 2007 and another in April 2012.  On physical examination in November 2007 there were no hemorrhoids, fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse present.  However, the examiner noted a November 2003 colonoscopy found grade 1 internal hemorrhoids.  Private treatment records from Tulane Medical Center show that the Veteran underwent a hemorrhoidectomy in April 2009 and was found to have grade III hemorrhoids in July 2009.  Upon physical examination in April 2012 the examiner again noted no external hemorrhoids, anal fissure, or other abnormalities.  Laboratory testing was performed in November 2011 which revealed a hemoglobin of 10.4, hematocrit of 29.6, white blood cell count of 6.7, and platelets of 266.  

However, there is no indication that either of the Veteran's VA examinations included an examination for internal hemorrhoids.  Therefore, a remand is necessary to afford him a comprehensive examination of his service-connected disability.  Also, the Board notes that a hemoglobin of 10.4 appears to suggest anemia (see 38 C.F.R. § 4.117, Diagnostic Code 7700 which provides a noncompensable rating for "anemia with hemoglobin 10gm/100 ml or less.")  As such, the Veteran should be afforded a VA examination so as to evaluate his internal hemorrhoids and to determine whether such result in secondary anemia.   

With regard to the Veteran's claim for service connection for a heart disorder, in the June 2011 Board remand, it was noted that he complained of chest pain on several occasions during service and was diagnosed with hypertension as early as January 1990 and coronary artery disease in November 1999.  The Board remanded the claim, in part, for a VA examination to determine "whether the Veteran's currently diagnosed heart disorder, including but not limited to coronary artery disease (or any other heart condition diagnosed on examination) is related to his period of active service and/or Reserve service, to include but not limited to, his in-service treatment for chest pain and related complaints.  The examiner was also requested to consider the Veteran's complaints of continuity of symptoms since discharge from service. 

In response to the June 2011 Board remand, the Veteran was afforded a VA heart examination in April 2012.  This examination report noted diagnoses of coronary artery disease and hypertensive heart disease but did not provide the requested opinion.  In an August 2012 addendum, the examiner noted that he had reviewed the claims file and that the findings of the previous examination as well as the diagnoses of coronary artery disease and hypertensive heart disease remained unchanged.  The examiner opined that these conditions were not due to service and were instead caused by long standing poorly controlled high blood pressure and cigarette smoking.  The examiner explained that the Veteran was not diagnosed with or treated for hypertension while in the service, and thus, these conditions were not related to service.  

Unfortunately, the April/August 2012 VA examiner failed to fully answer the question posed in the June 2011 Board remand.  Specifically, the April/August 2012 VA examiner failed to opine whether the Veteran's current heart disorders were related to his "in-service treatment for chest pain and related complaints."  Even though the examiner indicated that he had reviewed the claims file, the Board finds it problematic that the examiner did not discuss the "in-service treatment for chest pain and related complaints" nor did he "consider the Veteran's complaints of continuity of symptoms since discharge from service."   Therefore, a remand is necessary in order to obtain another addendum opinion regarding the etiology of the Veteran's heart disorder.

Also, in the June 2011 Board remand it was noted that the Veteran's available personnel records showed that he had active service from May 1976 to June 1979, but that he also testified that he had service in the Army Reserves from 1980 to 1996.  See Transcript, p. 3.  The Board noted that it was unclear from the record the extent to which efforts have been made to obtain outstanding service treatment records (STRs) and service personnel records (SPRs) from this period of service.  As such, the Board remanded the claim to verify the Veteran's dates of service in the Army Reserves and obtain a complete copy of the Veteran's STRs and SPRs for this period of service.

Specifically, the Board instructed the AOJ to:

Contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service in the Army Reserves.  As noted above, the Veteran had confirmed active service from May 1976 to June 1979, but he testified that he had Reserve service from 1980 to 1996.  See Transcript, p. 3. In addition, obtain a complete copy of the Veteran's service treatment and service personnel records for his period of Army Reserve service. Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri. See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a. If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

Pursuant to the June 2011 Board remand, the AOJ submitted a Personnel Information Exchange System (PIES) request in September 2011 and received a negative response to this request later that month.  As such, in June 2012, the AOJ informed the Veteran that his service treatment records were unavailable.  Such letter informed him that the AOJ had attempted to obtain the records through the NPRC.  A review of the claims file is negative for any indication that the AOJ contacted either the RMC or HRC directly.  

The VA Adjudication Procedure Manual, M21-1MR ("VA Manual"), dictates that personnel files for reservists should be available through the PIES system, or, if the Veteran joins a specific Reserve or National Guard component, with that component. VA Manual, part III, subpart iii, chapter 2, section B, paragraph 13.d.  Further, under 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), efforts to obtain service records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Therefore, on remand, additional requests should be made to all appropriate facilities, to include RMC and/or HRC.

Furthermore, as was also noted in the June 2011 Board remand, VA treatment records dated June 2004 indicate that the Veteran was injured on the job while working for the United States Postal Service and that there was "medical evidence" pertaining to this incident.  Pursuant to the June 2011 Board remand, the AOJ requested additional information from the Veteran in a January 2012 letter, to include an address or phone number so as to allow the AOJ to obtain such records.  Thereafter, in February 2012, the Veteran submitted documentation regarding his Worker's Compensation claim, to include his Office of Worker's Compensation (OWCP) case number, and two telephone numbers where information regarding such claim may be obtained.  There is no indication that the AOJ followed up with the United States Postal Service based on the information provided by the Veteran.  Such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service in the Army Reserves.  As noted above, the Veteran had confirmed active service from May 1976 to June 1979, but he testified that he had Reserve service from 1980 to 1996.  In addition, obtain a complete copy of the Veteran's service treatment and service personnel records for his period of Army Reserve service.  Facilities that should be contacted include, but are not limited to, the RMC and the HRC in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2. Utilizing the information provided by the Veteran in February 2012, which includes his OWCP number and telephone contact numbers, contact the United States Postal Service and request a complete copy of any and all medical records and/or worker's compensation records pertaining to the Veteran.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his hemorrhoids.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected hemorrhoids.  Specifically, the examiner should note whether the Veteran currently has internal large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences and whether there is persistent bleeding with secondary anemia.  Significantly, the examiner is directed to the private treatment records from Tulane Medical Center show that the Veteran underwent a hemorrhoidectomy in April 2009 and was found to have grade III hemorrhoids in July 2009.  The examiner should also specifically consider the April 2012 VA examination report which shows that laboratory testing was performed in November 2011 and revealed a hemoglobin of 10.4, and offer an opinion as to whether the Veteran's hemorrhoids result in secondary anemia.

All opinions expressed should be accompanied by supporting rationale. 

4. After obtaining all outstanding records, return the claims file to the April/August 2012 VA examiner for an addendum opinion.  If the April/August 2012 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses whether the Veteran's currently diagnosed heart disorder, including but not limited to coronary artery disease (or any other heart condition diagnosed on examination) is related to his period of active service and/or Reserve service, to include but not limited to, his in-service treatment for chest pain and related complaints.  (See the June 2011 Board remand for a summary of such treatment and complaints).  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The rationale for any opinion offered should be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

